Citation Nr: 0012282	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946, and from December 1950 to September 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 RO rating decision which, 
in pertinent part, denied a rating in excess of 30 percent 
for PTSD.  In January 1999, the Board remanded this issue to 
the RO for further development.

[In January 1999, the Board also granted the veteran a total 
disability rating based on individual unemployability (TDIU 
rating) due to the effects of his multiple service-connected 
disabilities.]


FINDINGS OF FACT

The veteran's PTSD is productive of no more than a definite 
degree of social and industrial impairment; and his PTSD 
produces no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is well-grounded, 
meaning plausible.  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist. 38 
U.S.C.A. § 5107(a).

The history of the veteran's psychiatric disorder may be 
briefly described.  He served on active duty from November 
1942 to February 1946, and from December 1950 to September 
1951.  According to a service report of a medical examination 
conducted in November 1950, the psychiatric evaluation was 
indicated to have been abnormal.  The summary of defects and 
diagnoses included mild neurotic traits.  At that time, the 
veteran reported a medical history of having nervous 
indigestion and occasional nightmares.

In a private medical statement dated in October 1951, the 
examiner concluded that the veteran had a diagnosis of 
psychoneurosis or hysteria.

A summary of VA hospitalization dated from April 1956 to May 
1956 includes diagnoses of psychoneurosis with some somatic 
preoccupation and schizoid personality.

The report of a VA psychiatric examination performed in 
January 1992 included an assessment of PTSD related to the 
veteran's World War II service experiences.  The examiner 
stated that the veteran appeared to have moderately severe to 
severe social and industrial impairment due to his PTSD.

In a rating action dated in April 1992, the RO granted 
service connection and a 30 percent rating for PTSD.

According to the report of a VA psychiatric examination 
conducted in March 1996, the veteran, who was retired, 
reported complaints of having flashbacks, nightmares and 
dreams from World War II, waking up crying, and being easily 
startled, aroused and panicky.  The examiner concluded that 
the veteran had diagnoses of PTSD and depressive disorder.

A VA psychiatric examination performed in October 1997 noted 
the veteran was married and retired.  He previously worked 
for 27 years for a university, performing jobs including shop 
mechanic, until retiring in the 1980s.  He subsequently 
worked for 7 or 8 year as a watchman, before leaving that job 
in 1996.  Physical ailments were noted.  The veteran reported 
such symptoms as nightmares, avoidance of memories, 
diminished interest in significant activities, problems with 
cognitive functioning, exaggerated startle response, and 
crying spells.  The examiner diagnosed PTSD and stated that 
the veteran had a GAF (Global Assessment of Functioning) 
score of approximately 65.  The examiner noted that the 
veteran's GAF score was an estimate of his global functioning 
and that it did not distinguish between limitations due to 
physical problems, emotional problems simulated by physical 
problems, effects of aging, and problems resulting from PTSD.  
He also noted that the validity of the GAF score of 
limitations associated solely with PTSD symptoms was highly 
questionable, but that if an estimate was required it would 
be 65.

In a report of a VA psychiatric examination conducted in May 
1999, the examiner concluded that that the veteran suffered 
from PTSD with moderate depression and his current GAF score 
was approximately 60.  It was noted that the veteran was 
wheelchair bound for the past few years due to psysical 
ailments.  In describing industrial problems, the examiner 
stated that the veteran's social impairment was considered to 
be moderate in nature because of his underlying depression 
and anxiety.  He mentioned that the veteran had very few 
friends and that he did not socialize.  The examiner also 
stated that the veteran's functional impairment appeared to 
be mostly related to pain associated with multiple joint 
involvement due to degenerative arthritis as well as mild to 
moderate depression.  He reported that the veteran was free 
from any psychotic symptoms; that the veteran was not 
suicidal or homicidal; and that the veteran was not in any 
activity or treatment for his PTSD related to World War II.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Board notes that the regulations governing the evaluation 
of mental disorders were amended as of November 7, 1996.  
When regulations are amended during the pendency of an 
appeal, the version of the regulations most favorable to the 
veteran should be applied to the claim.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  However, the new rating criteria are 
only applicable to the period of time after the new 
regulations became effective.  VAOPGCPREC 3-2000.  

Under the regulations in effect prior to November 7, 1996, a 
30 percent evaluation will be assigned for PTSD when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  The term 
"definite" has been defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  A 
50 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired, and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Code 9411 (1996).

Under the regulations in effect as of November 7, 1996, a 30 
percent evaluation will be assigned for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (1999).

It is essential, both in the examination and evaluation of 
disability, that a disability be viewed in relation to its 
history.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The Board notes that the veteran has severe physical 
ailments, and he receives a TDIU rating based on the combined 
effects of all his service-connected disabilities (not just 
PTSD).  The impairment from physical ailments must be 
excluded in rating the PTSD.  38 C.F.R. § 4.14.  

As to PTSD, the veteran does not appear to be under any 
ongoing medical treatment.  He is retired from work and, 
while he has a TDIU rating, such is not primarily due to 
PTSD.  At the last VA examination, the examiner assigned a 
GAF score of 60.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet.App. 240 (1995).  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  While the GAF 
score is not controlling for rating purposes, the veteran's 
GAF score certainly does not suggest his PTSD is more than 30 
percent disabling under either the old or new rating 
criteria.  The absence of any treatment for the disorder also 
suggests it is not of a greater severity than currently 
rated.  The veteran's physical ailments, rather than his 
PTSD, predominate in his overall disability picture.

The weight of the evidence is consistent with no more than a 
definite degree of social and industrial impairment due to 
PTSD, and no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks due to PTSD.  Such 
supports no more than a 30 percent rating under either the 
old or new rating criteria.  As the preponderance of the 
evidence is against the claim for an increased rating for 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for PTSD is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

